Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tracy U. Palovich on Friday, July 1, 2022 @11:24 am.

The application has been amended as follows: 
In the Specification (Correction - page and line numbers now based on Specification filed 
March 16, 2022)

Page 1, line 26 of the page: 
delete “https://www.”

Page 2, line 22 of the page: 
delete "https://www.", both occurrences.

Page 2, line 24 of the page: 
delete "https://www."


In the Claims
Claim 1, line 3 of the claim: 
replace "and"  with  -- or a -- .

Claim 8, line 2 of the claim: 
replace "and"  with  -- or a -- .

Claim 8, line 3 of the claim: 
replace "salts"  with  -- salt -- .

Claim 9, line 2 of the claim: 
replace "and"  with  -- or a -- .

Claim 9, line 3 of the claim: 
replace "salts"  with  -- salt -- .

Replace Claim 11 with the following. 
-- 11.	A method of treating a protozoan parasitic disease in a subject comprising:
administering, to the subject, a therapeutically effective amount of a compound having a structure of formula (I):

    PNG
    media_image1.png
    147
    508
    media_image1.png
    Greyscale
(I),
or a pharmaceutically acceptable salt thereof, wherein:
A is C6-10aryl;
each R independently is H or CH3; and
m is 1, 2, or 3. --  . 

Cancel Claim 18.

Claim 21, line 5 of the claim: 
replace "spp. such as L,"  with  -- that is -- .

Claim 24, lines 3-4 of the claim: 
replace "such as"  with  -- that is -- .

Claim 27, line 3 of the claim: 
replace "like;"  with  -- that is -- .

Claim 27, lines 4-5 of the claim: 
replace "cruzi; and wherein the disease is African 
sleeping sickness."   With   -- cruzi. -- .




Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. The present claimed invention is directed to compounds of formula (I), 
    PNG
    media_image1.png
    147
    508
    media_image1.png
    Greyscale
, pharmaceutical compositions comprising compounds of present formula I and methods of using compounds of present formula I.  The novel and nonobvious aspect of this invention involves the trifluorometyl group (-CF3) attached to the aryl of variable A.  The closest prior art of record is Ciana et al. {Bioorganic & Medicinal Chemistry Letters (2013), 23(3), 658-662} who disclose the Reactant of formula 12 in Figure 3 on page 559 { 
    PNG
    media_image2.png
    120
    137
    media_image2.png
    Greyscale
, wherein 
    PNG
    media_image3.png
    54
    91
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    132
    118
    media_image4.png
    Greyscale
 (Table 1 on page 660)}.  However, Ciana et al. fail to teach or suggest the present claimed compounds.  Therefore, the present claimed invention is free of the prior art of record.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on December 29, 2020. It is noted, however, that applicant has not filed a certified copy of the application in India as required by 37 CFR 1.55.  
It is noted that permission was given to Access Application via Priority Document Exchange.  However, no Access Code was Provided.  See Filing Receipt dated March 21, 2022 (reproduced below in-part),

    PNG
    media_image5.png
    112
    673
    media_image5.png
    Greyscale
.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



August 3, 2022
Book XXV, page 136